AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     David A. Fleming,
                            Plaintiff,                              )
                               v.                                   )       Civil Action No.       0:18-cv-02946-TLW-PJG
                                                                    )
                                                                    )
               The State of South Carolina,                         )
                           Defendant.


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)         recover from the defendant (name)           the amount of                           dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

 ’ the plaintiff recover nothing, the action be dismissed on the merits, and the respondent (name)
recover costs from the plaintiff (name)                       .

O the plaintiff, David A. Fleming, shall take nothing of the defendant, The State of South Carolina, and this action is
dismissed without prejudice.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Honorable Terry L. Wooten, Senior United States District Judge, presiding, dismissing the case
without prejudice.



Date: March 20, 2019                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                s/B. Goodman
                                                                                        Signature of Clerk or Deputy Clerk
